Case 4:19-cv-00655-BSM Document 40-16 Filed 09/11/20 Page 1 of 1

 

 

 

Requisition Information - 1803211 - Pulaski County Special SD LIVE

eFinancePLUS  Treauisiten Information - 1803211 - Pulaski County Special SD LIVE

Page | of 1

NAME GOES HERE | *

 

 

 

 

Date: 07/08/2020 Period: 1/21

       

 
 

| S| [3 Bl

 

 

 

 

 

   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Header |{ Line Item (1 of 4)
General Information
Requisition * 54803211 Continuous:
APPROVAL CODE * [486 - REGULAR - BUSINESS AFFAIRS REGULAR Freight ea as ce peeve eenceremeene
Requested 1uou20i7 Et Comments A.
i er ¥
Required = Sean =
Vendor CX CAltemate Order Aaress > ti FELECIA DICKEY :
Senor Addtess we FRLEGIA DICKEY ae eee =
ip To *
101 COMMERCE STREET Ship To* [2312 SUPERINTENDENT'S OFFICE...
po ROX 320 925 E, DIXON RD - 1ST FLR
oaHioen wr Bees LITTLE ROCK, AR 72206-4147
ftem Description Quantity Price Total BUDGET UNIT Account Status
4 QUOTE # 14776939 160,00 12,4900 4,817.90 2000232123199900 66100 PO-18002820
2 | ADDITIONAL COLOR RUN 4.00 562.8000 862,50 | 2000232123499900 66100 PO-18002820
3 | SET UP CHARGE (ADDL COLOR) 3.00 40.0000 120,00 | 2000282423499900 86100 PO-18002820
99 | ESTIMATED SHIPPING/HANDLING 0.00 0.0000 136,44 | 2000232123199900 | 68100 PO-18002820
4 detail item(s) Total: 2,436.84
o i. Legal (oF PS, us Gard. eFinancePLUS. pal} Pulasii County Special SD LIVE,

 

 

https://efinance52.efp.k12.ar-us/gas5.2/wa/sua/49 1 8e7cc2141d56£960b9dca4200¢341/2

Www. powerschant.com (http: powerschool.com/)

7/8/2020

   

tabbles:

  

PCSSD; Warren 23718

PLAINTIFF’S
EXHIBIT

ic ND se

  
